[Cite as State v. Clemens, 2019-Ohio-895.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


State of Ohio                                    Court of Appeals No. E-18-032

        Appellee                                 Trial Court No. 2017-CR-371

v.

Jeffrey L. Clemens                               DECISION AND JUDGMENT

        Appellant                                Decided: March 15, 2019

                                             *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Anthony A. Battista III, for appellee.

        Jeffrey L. Clemens, pro se.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an accelerated, pro se appeal from a May 10, 2018 judgment of the

Erie County Court of Common Pleas, denying appellant’s pro se, “Motion for Immediate

Relief From a Fraud Upon the Court.” For the reasons set forth below, this court affirms

the judgment of the trial court.
         {¶ 2} Appellant, Jeffrey L Clemens, sets forth the following five assignments of

error:

                1. The lower court, despite the evidence put before it, erred in not

         recognizing or otherwise acknowledging that defense counsel, despite a

         notice of appearance, did not represent the defendant when said counsel

         met with the subject court in-chambers without the knowledge or

         permission of the defendant, an act facilitating what is tantamount to an

         unrecorded ex parte meeting between the prosecution and the court.

                2. The lower court, despite the evidence put before it, erred in not

         recognizing or otherwise acknowledging that significant evidence exists

         showing that O.R.C. 2963’s requirement that a defendant be substantially

         charged was not met.

                3. The lower court, despite the evidence put before, erred in not

         recognizing or otherwise acknowledging that significant evidence exists

         showing that O.R.C. 2963’s requirement that a defendant fled was not met.

                4. The lower court, despite the evidence put before it, erred in not

         recognizing or otherwise acknowledging that significant evidence exists

         showing that O.R.C. 2963’s requirement that extradition of the defendant is

         for a proper and lawful purpose was not met.




2.
              5. The lower court, despite the evidence put before, erred in not

       recognizing or otherwise acknowledging that a fraud occurred upon both

       the lower court and the office of governor, such fraud is not moot, the

       defendant was harmed and continues to be harmed, and remedy is due.

       {¶ 3} The following undisputed facts are relevant to this appeal. On August 17,

2017, appellant was arrested in Erie County, Ohio, on an outstanding warrant and a

request for extradition to the state of Massachusetts. On August 22, 2017, a trial court

extradition hearing was scheduled. Appellant obtained legal counsel and requested

release on bail pending an extradition decision.

       {¶ 4} On August 23, 2017, appellant appeared before the trial court with counsel

and affirmed to the trial court that he was the party being sought in the request for

extradition by the state of Massachusetts. Appellant did not waive extradition and

requested leave to file a writ of habeas corpus. Appellant was taken into custody pending

the outcome of the request for extradition.

       {¶ 5} Subsequently, despite being represented by legal counsel, appellant and his

brother began filing a substantial volume of pro se pleadings demanding appellant’s

release and setting forth numerous unilateral allegations and demands. On September 9,

2017, appellant’s counsel requested leave of the court to withdraw given, “an irreparable

breakdown in the attorney-client relationship.”




3.
       {¶ 6} In the interim, appellant continued submitting unsupported pro se filings

setting forth sweeping allegations of misconduct on the part of numerous public officials

and perceived conspiracies against appellant.

       {¶ 7} On September 25, 2017, the trial court conducted the pending extradition

hearing. On September 26, 2017, the request by the state of Massachusetts that appellant

be extradited to them was granted.

       {¶ 8} Appellant continued filing a considerable volume of pro se pleadings setting

forth broad allegations of systemic misconduct and conspiracies against appellant

allegedly being orchestrated by multiple public servants and officials. The record is

devoid of any objective evidence in support of appellant’s claims.

       {¶ 9} On April 4, 2018, appellant filed a pro se, “Motion for Immediate Relief

from a Fraud upon the Court.” The motion set forth claims of unlawful conduct by

various public officials in connection to appellant’s extradition. On May 10, 2018, the

motion was denied. This appeal ensued.

       {¶ 10} We note that all of the assignments of error are premised upon the claim

that the trial court erred in denying appellant’s April 4, 2018 pro se motion. Accordingly,

the assignments will be considered simultaneously.

       {¶ 11} The trial court judgment from which this case arises is reviewed pursuant

to the abuse of discretion standard of review. It is axiomatic that the demonstration of an

abuse of discretion requires more than showing a mere error of law or judgment. It




4.
requires establishing that the trial court’s action was unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).

       {¶ 12} In conjunction with the above, we further note that appellant declined to

submit a transcript of the trial court proceedings related to this matter.

       {¶ 13} We have reviewed and considered appellant’s pro se memorandum in

support of this appeal. We find that appellant’s arguments on appeal are not rooted in

relevant, objective legal analysis, but rather, from appellant’s subjective perceptions of

being the target of a widespread conspiracy encompassing multiple public officials,

offices, and agencies.

       {¶ 14} For example, appellant unilaterally proclaims, “Both Clemens and the

public are seriously harmed by a clandestine event and all three participants - counsel,

prosecutor and court - should and must be held to account * * * it is clear from the record

that a habeas corpus filing was subverted as well.”

       {¶ 15} Appellant proceeds to subjectively determine and proclaim his innocence in

the Massachusetts events which led to appellant’s extradition from Ohio by pronouncing,

“Nor does, in any case, asking a question, ‘[W]ho called the cops on me?’, and repeating

it, even over and over [to public servants in their workplace], constitute criminal conduct.

There is not a crime laid out in the paperwork presented by the Massachusetts authorities;

Scituate Police, Plymouth County and [the] Massachusetts Attorney General’s Office.”




5.
       {¶ 16} Appellant concludes on his own behalf in connection to the Massachusetts

matter, “It is simple. There was no unlawful conduct * * * these are phantom gestures

borne of an intent to trump up an eventual intimidation charge.”

       {¶ 17} Appellant’s conspiratorial allegations, setting forth subjective perceptions

of widespread collusion targeting appellant by public officials across the spectrum, are

reflected in appellant’s proclamation, “Therein is the tragedy, the utter tyranny, the

absolute disregard and contempt that the Scituate Police and Hingham District Court have

had for the constitutional rights of [appellant]. Frankmann, it is suspected, can help

prove a police cover-up dating to May 2005.”

       {¶ 18} The lack of merit of the case is evidenced when appellant states, “This

appeal is not so much a legal proceeding as it is a mandate calling for official inquiry

* * * into the actions of local counsel and prosecutors * * * and Massachusetts

authorities. This appeal is not about legal remedy.”

       {¶ 19} It is well-established that the proper scope and role of appellate courts in

the state of Ohio does not include engaging in speculative expeditions in search of

legitimate and convincing legal arguments and positions in favor of either party to an

appeal.

       {¶ 20} As succinctly conveyed by the Ohio Supreme Court in Risner v. Ohio Dept.

of Natural Res., 144 Ohio St. 3d 278, 2015-Ohio-3731, 42 N.E.3d 715, ¶ 28, “[W]e are

not obligated to search the record or formulate legal arguments on behalf of the parties,

because appellate courts do not sit as self-directed boards of legal inquiry and research,




6.
but [preside] essentially as arbiters of legal questions presented and argued by the

parties before them.” (Emphasis added).

       {¶ 21} We find that appellant has failed to submit objective, relevant or

convincing evidence in support of this appeal. On the contrary, appellant’s arguments on

appeal are comprised of subjective and unsupported assertions of appellant being

unlawfully treated by various public officials, and by appellant’s subjective belief that he

committed no criminal offense so as to warrant extradition.

       {¶ 22} We find that appellant has failed to demonstrate that the trial court’s denial

of appellant’s pro se motion alleging a fraud upon the court in connection to appellant’s

extradition from Ohio to Massachusetts was unreasonable, arbitrary or unconscionable.

       {¶ 23} On consideration whereof, we find appellant’s assignments of error not

well-taken. The judgment of the Erie County Court of Common Pleas is hereby affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




7.
                                                                     State v. Clemens
                                                                     C.A. No. E-18-032




Thomas J. Osowik, J.                          _______________________________
                                                          JUDGE
Christine E. Mayle, P.J.
                                              _______________________________
Gene A. Zmuda, J.                                         JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.